    Case 4:19-cv-04129-SOH Document 39                         Filed 08/17/21 Page 1 of 2 PageID #: 74




                              IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF ARKANSAS
                                      TEXARKANA DIVISION

WILLIE M. TAYLOR                                                                                          PLAINTIFF


v.                                            Case No. 4:19-cv-4129


KANSAS CITY SOUTHERN RAILWAY
COMPANY                                                                                                DEFENDANT

                                                       ORDER

         Before the Court is Plaintiff’s Motion for Leave to Substitute Plaintiff and File Amended

Complaint. ECF No. 38. Defendant has not filed a response, and the time to do so has passed. See

Local Rule 7.2(b). The Court finds the matter ripe for consideration.

         Plaintiff seeks leave to file an amended complaint to substitute Mary Jane Taylor, the

Personal Representative of the Estate of Mr. Willie M. Taylor, for the deceased Plaintiff. Except

in cases where a party can amend its complaint as a matter of course,1 “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). This is a liberal standard, as courts “should freely give leave when justice so requires.”

Doe v. Cassel, 403 F.3d 986, 990 (8th Cir. 2005). “[A]bsent a good reason for denial—such as

undue delay, bad faith or dilatory motive, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the non-moving party, or futility of amendment—leave to

amend should be granted.” Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989).

         Upon consideration, the Court finds no good reason has been shown to warrant denial of



1
  “A party may amend its pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading
is one to which a responsive pleading is required, 21 days after service of a responsive pleading or 21 days after service
of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1). Plaintiff does not seek to
amend her complaint as a matter of course.
 Case 4:19-cv-04129-SOH Document 39                 Filed 08/17/21 Page 2 of 2 PageID #: 75




leave to amend. Accordingly, Plaintiff’s motion (ECF No. 38) is hereby GRANTED. Because a

Plaintiff is substituting a new party, Plaintiff must email the amended complaint to the Texarkana

divisional office for the Clerk of Court at TEX_info@arwd.uscourts.gov. Further, pursuant to

Local Rule 5.5(e), Plaintiff must file the amended complaint within seven (7) days of the entry of

this order.

        IT IS SO ORDERED, this 17th day of August, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                2
